Appeal from a judgment of the County Court of Che-mung County (Monroe, J.), rendered September 12,1980, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree and two counts of the crime of assault in the second degree. The sole issue on this appeal is defendant’s challenge to the constitutionality of section 70.06 of the Penal Law on equal protection grounds pursuant to section 11 of article I of the New York State Constitution and the Fourteenth Amendment to the United States Constitution. This issue has previously been before this court and the Court of Appeals. In each instance the constitutionality of section 70.06 of the Penal Law has been upheld (People v Parker, 41 NY2d 21; People v Sibley, 54 AD2d 772). Judgment affirmed. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.